Citation Nr: 9918007	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits for his estranged spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran had active service from February 1959 to April 
1965 and from June 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a special apportionment decision from the VA 
Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  The claimant remains the veteran's legal spouse and he is 
in receipt of disability compensation benefits which includes 
an additional amount for the claimant.  

2.  The veteran is not reasonably discharging his 
responsibility for the support of the claimant.

3.  The persuasive evidence shows the claimant is unable to 
provide basic necessities for herself.

4.  The increased apportionment of $130.00 to the claimant 
will not cause the veteran undue hardship.


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
compensation benefits on behalf of the claimant are met.  38 
U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.450, 
3.451, 3.452, 3.453 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant is the veteran's estranged spouse.  They were 
married in July 1961.  The veteran has been rated 100 percent 
disabled secondary to schizophrenia since February 1973.  He 
was also adjudicated incompetent in February 1973.  The 
claimant became the veteran's legal custodian until February 
1975 when the veteran's mother became his legal custodian.  

The evidence shows that the veteran and the claimant 
separated in November 1974.  In a March 1975 deposition 
before a VA field examiner the claimant testified that they 
were not divorced but that they executed a separation 
agreement.  She has made later statements that she was 
coerced into signing the agreement under the threat of 
physical harm.  The claimant submitted a copy of this 
agreement in November 1998.  There is no evidence of record 
showing that the veteran and the claimant were ever legally 
divorced.  

In a June 1975 special apportionment decision, the RO awarded 
an apportionment to the claimant and the four minor children 
in her custody.  

In a September 1978 deposition before a VA field examiner, 
A.H.R. testified that she and the veteran had been living 
together as husband and wife since December 1974.  She also 
testified that she learned of the prior marriage from the 
veteran after their first child was born.  The veteran 
testified that he did not know the claimant and was married 
to A.H.R. five years earlier in a church.  He testified he 
had never been married prior to that time.  He had had 
several children with this woman as well as several children 
by other women.  

The veteran was adjudicated competent in February 1981.  He 
was also adjudicated incompetent from February 1982 to April 
1995 when he was again adjudicated competent.  

The claimant had been receiving an apportionment of the 
veteran's VA compensation benefits in the amount of $120.00, 
since March 1, 1992.  

In 1993 the claimant filed a claim for an increased 
apportionment of the veteran's compensation benefits.  

The claimant filed a statement in support of her claim in 
November 1994.  She listed living with her daughter and son-
in-law but would not provide their incomes.  She stated she 
received $141.00 per month in Social Security benefits as 
well as $130.00 in apportionment benefits.  She reported 
paying $400.00 per month for board and lodging, $200.00 per 
month for food, $250.00 per month for clothing, and other 
monthly expenses totaling approximately $340.00 per month.  
She stated the veteran was not supporting his disabled son.  

The veteran also filed a statement in November 1994.  He 
listed four dependents living in his household and listed his 
only income as monthly VA benefits.  He reported providing 
$800.00 in monthly payments to his wife and other dependents 
not in his custody over the prior three months.  He listed 
debts for two vehicles in the amount of $320.00 and monthly 
household living expenses in the amount of $500.00.  

In a December 1994 special apportionment decision, the RO 
awarded the claimant entitlement to an increased 
apportionment of $130.00, which resulted in a total 
apportionment to the claimant in the amount of $250.00, 
effective September 1, 1993.  The veteran appealed this 
decision.  

In December 1994, the veteran submitted delinquency notices 
from his federal credit union showing he was in arrears on 
his loan.  

In a January 1995 statement, the claimant reported that she 
borrowed money from her daughter and forwarded it to her 
sister for the care of the disabled child.  She included a 
copy of a money exchange order in the amount of $200.00.  

The veteran filed a statement indicating that he sends his 
helpless child $1,000.00 per month for support.  Someone who 
appears to have the same last name as the veteran witnessed 
this statement.  He also submitted a Declaration of Status of 
Dependents, VA Form 21-686c, showing he has custody of two 
minor children.  

The veteran argued in his February 1995 substantive appeal 
that he is the one contributing to the support of his 
helpless child.  In a June 1995 statement he argued that the 
only time the claimant sent money (1,200.00 Pesos) to that 
child was in December 1994.  The statement is signed with the 
name of the helpless child attesting to this fact.  

A March 1995 statement from the person having custody of two 
of the veteran's other children states that the veteran 
provides 2,500.00 Pesos as his monthly contribution for these 
children.  

The RO requested a field examination in July 1997.  The 
evidence includes the October 1997 field examination report.  
The field examiner reported that the appellant was unemployed 
and without income from any sources.  He stated she was 
dependent on her daughter and son-in-law.  He indicated that 
her Social Security benefits were terminated when she and her 
son separated on his return to the Philippines.  He stated 
that she was forced to relocate to the United States after 
the veteran abandoned her and their family.  Based on the 
interview, the field examiner recommended that the claimant 
be awarded $250.00 in apportionment benefits because she was 
not at fault for the separation and due to financial 
hardship.  The claimant also submitted a financial status 
report, VA Form 4-5655, showing she has no income or assets 
except for property in the Philippines, for which she did not 
provide a resale value.  This also lists no monthly debts.  

An August 1997 field examination, which was conducted to 
establish the paternity of the veteran's other illegitimate 
children, shows that the veteran owns a home and a 
barbershop.  There were three follow-up field examinations 
performed.  The final report in April 1998 concludes that 
these are the veteran's illegitimate children.  



The report also includes a history pertaining to the veteran 
and the claimant as well as other relationships.  The veteran 
admitted being aware of the consequences of committing bigamy 
but acknowledged inability to refuse a woman he likes.  

The veteran filed statements in September and October 1997 
showing he maintains two residences; one at his mother's home 
and the other at his home.  He also submitted receipts 
showing payment in July 1997 for two of his children's 
educational expenses each in the amount of 2,500.00 Pesos.  

In two August 1998 statements the veteran expressed a 
willingness to settle the pending claim with his estranged 
spouse.  He proposed an award of one-half of the $130.00 per 
month increased apportionment benefits awarded to the 
claimant.  

The veteran also filed a financial status report in August 
1998.  He listed no income other than $2,059.00 in monthly VA 
compensation.  He listed $2,014.50 in average monthly 
expenses, including $300.00 per month given to two of his 
minor children not living with him and $894.00 in monthly 
payments on installment contracts and other debts.  These 
debts were listed as $17,644.68 in unpaid balances, which 
included $747.50 as amounts past due.  He reported assets of 
$200,000.00 in real estate, $1,000.00 in automobiles and 
$430.00 in cash.  
The Board notes that prior evidence of record shows the 
veteran is also receiving Social Security compensation.  A 
July 1993 field examination report shows the veteran was 
receiving monthly Social Security compensation in the amount 
of $533.00.  There is no indication of record that his 
monthly Social Security compensation has been terminated.  

In an October 1998 statement the veteran argued that the 
claimant was at fault for their separation because she 
abandoned him when he was very sick.  He again proposed an 
award of one-half of the $130.00 per month increased 
apportionment benefits awarded to the claimant.


Criteria

Where the veteran is not living with his spouse, all or any 
part of the compensation benefits payable may be apportioned 
as may be prescribed by the Secretary.  38 U.S.C.A. § 
5307(a)(2).  Generally, an apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450 (1998).  The 
portion of that regulation which is pertinent to this appeal 
is 38 C.F.R. § 3.450(a)(1)(ii) which provides that an 
apportionment may be paid if the veteran is not living with 
his spouse and the veteran is not reasonably discharging his 
or her responsibility for the spouse's support.  

A special apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451 (1998).  That regulation 
provides that, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
surviving spouse on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given such factors as: 
Amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451; see 38 C.F.R. § 3.453 (1998).  

Analysis

The evidence shows that the claimant qualifies as the 
veteran's legal spouse.  38 C.F.R. § 3.1(j) (1998).  The 
evidence shows that they were legally married under the laws 
of the Philippines in July 1961.  

The evidence also shows that the veteran and the claimant 
separated in November 1974 and have lived separate and apart 
since that time.  Although the Joint Affidavit executed in 
April 1974 shows they were separated, there is no evidence of 
record showing that the veteran and the claimant were ever 
legally divorced.  

The veteran currently argues that the claimant was at fault 
for their separation because she abandoned him when he was 
very sick.  This statement is not reliable since it conflicts 
with the evidence recorded at the time of their separation.  
The depositions before the VA field examiner show the veteran 
abandoned the marital relationship and began living with 
A.H.R. as husband and wife in December 1974.  The veteran 
also denied ever knowing the claimant or having been 
previously married at that time.  The entire evidence 
subsequent to that time shows a pattern of the veteran 
abandoning other purported marital relationships.  The 
evidence of record does not show the claimant has lived with 
another person or held herself out openly to the public to be 
the spouse of another person.  38 C.F.R. § 3.458 (1998).  

The claimant had been receiving an apportionment in the 
amount of $120.00, effective March 1, 1992.  This amount was 
based on the compensation rate then in effect and reflected 
the removal of three of her four children from the award upon 
reaching the age of 18.  The helpless child is not in her 
custody.  VA's adjudication procedure manual, M21-1, Part IV, 
Paragraph 19.05, which provides that, "[i]f the veteran is 
receiving additional benefits for dependents and the evidence 
shows that he or she is not reasonably contributing to their 
support, hardship on the veteran would not result from 
apportionment of the additional amounts payable for such 
dependents."  The current apportionment which is based on the 
amount of additional compensation which is payable on behalf 
of dependents is warranted.  Such an apportionment does not 
cause hardship on the veteran.  See Hall v. Brown, 5 Vet.App. 
294, 295 (1993).  

The December 1994 special apportionment decision awarding an 
increased apportionment of $130.00 resulted in a total 
apportionment to the claimant in the amount of $250.00, 
effective September 1, 1993.  

The question in this case is whether the additional special 
apportionment of $130.00 of the veteran's compensation 
benefits is warranted.  

Based on the probative evidence of record, the Board finds 
that an increased special apportionment is payable pursuant 
to 38 C.F.R. § 3.451.  

The probative evidence shows that a hardship exists for the 
claimant.  The evidence shows the veteran does not provide 
assistance for support.  Although the claimant was receiving 
$141.00 per month in Social Security benefits and $120.00 in 
VA apportionment benefits in November 1994, her monthly 
expenses far exceeded her income and she had to rely on her 
daughter and son-in-law to provide for some of her basic 
needs.  The financial status report, VA Form 4-5655, 
submitted in 1997 now shows that she has no income other than 
the monthly apportionment in the amount of $120.00.  

The evidence shows that the Social Security benefits were 
terminated when her son returned to the Philippines and she 
is entirely dependent on her daughter and son-in-law.  
Significant weight must be accorded the October 1997 field 
examiner's conclusions.  He is a disinterested party and his 
conclusion is likely to be trustworthy.  Based on his 
investigation, the field examiner concluded that the claimant 
was suffering severe financial hardship recommended that the 
claimant be awarded $250.00 in total apportionment benefits.  

The evidence shows that the special apportionment would not 
cause undue hardship to the other persons in interest, which 
include the veteran's minor children who are not in his 
custody, because they are also receiving a monthly 
apportionment of the veteran's VA compensation benefits.  In 
fact, the evidence shows that the veteran has agreed with 
these apportionments and has also provided separate economic 
support for some of these children.  

Although the total apportionment benefits for all the 
interested parties constitute more than 20 percent of the VA 
compensation benefits, they do not result in apportionment of 
50 percent of the veteran's VA compensation benefits.  

Finally, the Board finds that the special apportionment to 
the claimant would not result in undue hardship on the 
veteran under the individual facts in this case.  In his 
August 1998 financial status report the veteran listed having 
no income other than $2,059.00 in monthly VA compensation.  
This is inconsistent with other evidence in the claims 
folder.  The evidence of record shows the veteran is also 
receiving Social Security compensation.  A July 1993 field 
examination report shows the veteran was receiving monthly 
Social Security compensation in the amount of $533.00.  

There is no indication of record that his monthly Social 
Security compensation has been terminated.  The August 1997 
field examination also disclosed that the veteran owned a 
barbershop.  He did not report income received from this 
business.  In his November 1994 statement the veteran listed 
his only monthly debts as two vehicles in the amount of 
$320.00 and monthly household living expenses in the amount 
of $500.00.  However, he now reports $2,014.50 in average 
monthly expenses.  Because of these inconsistencies and the 
significant increase reported in average monthly expenses 
from his prior statement regarding monthly household living 
expenses, the Board finds that his current report of total 
income and average monthly expenses is not reliable as to 
accuracy.  Although he reports $894.00 in monthly payments on 
installment contracts and other debts, the evidence shows 
that some of these debts should now be satisfied.  

In addition, the evidence indicates that the veteran owns two 
homes and his real estate assets are currently valued at 
$200,000.00 and $430.00 in available cash.  Moreover, the 
veteran expressed a willingness to settle the pending claim 
with his estranged spouse by an award of one-half of the 
$130.00 per month increased apportionment benefits awarded to 
the claimant thereby demonstrating he has the ability to meet 
this additional obligation.  

The above evidence shows that the veteran has sufficient 
income to meet his average monthly expenses despite the total 
increased apportionment of his VA compensation benefits.  
This evidence shows that the increased apportionment will not 
cause the veteran undue hardship.  

The Board finds that the evidence is not evenly balanced and 
that an increased apportionment of $130.00 to the claimant 
will not cause the veteran undue hardship.  

Consequently, the Board concludes that the criteria for an 
increased apportionment of the veteran's VA compensation 
benefits on behalf of the claimant are met.  38 U.S.C.A. §§ 
5107, 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453.  


ORDER

An increased apportionment of the veteran's VA compensation 
benefits in the amount of $130.00 is granted; the veteran's 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

